Title: To Thomas Jefferson from William Short, 28 April 1789
From: Short, William
To: Jefferson, Thomas



Dear Sir
Bordeaux April 28. 1789

I had the pleasure of writing you last from Toulouse. On my arrival here I found yours of the 13th. I thank you much for the information it contained. Mr. Rutledge joins his thanks also. The letters you mention having certainly inclosed him in mine must have been taken out in the post office. He was present when I recieved and opened your letter and saw that his were not then in it. He is fully persuaded that they must have failed in the post office  to have re-inclosed them.—You desire me in your letter to give you an exact state of my stages. At this moment that is impossible, as they depend somewhat on Rutledge and on circumstances. He has determined to decline his Spanish trip and comes on to Paris with me.—I propose hiring a cabriolet here and going post by the way of Nantes. I should wish to leave this place on friday the 1st. of May. Rutledge thinks it will be too soon. He wishes to stay a few days longer in hopes of recieving a packet that he expects by the Messagerie of Marseilles.—Should we be able then to find a cabriolet, we may say that we shall leave this place by the 4th. of the month, sooner if I can prevail on Rutledge. Still if you write on or before the 4th. and direct your letter poste restante à Nantes, I shall be sure to find it there. I suppose that a letter will be four days going to Nantes. If however you were at the same time to drop a line poste restante at Tours it would be well; because if we should not be able to get a cabriolet as happened at Marseilles, and should find seats in a carriage going on to Paris without passing by Nantes, we should be obliged to make use of them. However I hope no inconvenience can result from this uncertainty of my stages as I shall be not many days on the road after leaving Nantes, where also my stay will be short. But I have another reason for hoping it which if realized will give me inexpressible pleasure. Rutledge has just recieved a letter from Shippen wherein he says you have written him that unless you have time to go to America, finish your business there, and return before the fall, you shall postpone your voyage till that time. This is a circumstance which I should wish for most ardently provided it were equally agreeable to you. Still I am afraid to hope it and particularly as you say nothing of it in your letters.—If your leave has not yet arrived the season will be far advanced before you can set out. You will probably have a long passage. You will arrive in the lower part of the country in a sickly season, and a few nights passed there may perhaps occasion either you or some part of your family the ague and fever. Arriving in the fall in the month of November you would have nothing of this sort to fear.
I saw yesterday Mr. Bondfield. He told me that there were several late arrivals from America with wheat and flour. Their voyages will be so uncommonly profitable as must certainly bring many others. He mentioned the last arrival as extraordinarily advantageous. The cargo cost in America £2000 stlg. It produced here after paying all expences £4000 stlg. Letters, or rather endorsements  of letters at New York as late as the 17th. March have arrived here, but no intelligence so late from that place. These letters came by the way of Alexandria.—I have seen a few Virginia papers here. The members of the federal house of representatives mentioned there are J. Madison, J. Page, Rosewell, Theodorick Bland, R. Bland Lee, brother to the Colonel, Josiah Parker of Norfolk.—Genl. Nelson dead. I saw also a list of the laws passed at the late session, among others one for repealing that made in favor of our family some years ago, vesting in them some negroes, escheatable property. Should the owner insist on their hire during that time, it will turn out that we shall be obliged to pay him for having secured his negroes from being escheated.
I dont recollect Sir whether I mentioned to you that I expected from Rome a small package containing prints, with four folio volumes of the monuments of Rome. If not, I will thank you to be so good as to recieve them from the merchant who will deliver them to you should they arrive before me. A list will accompany them. He is to recieve six livres (in addition to what has been paid him) for their freight &c.—I take the liberty of inclosing you a letter for Mde. de Tesse, which I beg you to be so good as to send her. My most respectful compliments to your family and believe me Sir with sentiments of the purest affection Your friend & servant,

W Short

